                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         THE CENTER FOR INVESTIGATIVE
                                   7     REPORTING, et al.,                             Case No. 18-cv-06163-JCS

                                   8                   Plaintiffs.
                                                                                        ORDER TO SHOW CAUSE
                                   9             v.

                                  10     U.S. DEPARTMENT OF STATE,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a further case management conference was scheduled on

                                  14   September 6, 2019, before this Court in the above-entitled case.     Plaintiff was not present.

                                  15   Defendant was not present.

                                  16          IT IS HEREBY ORDERED that Plaintiff and Defendant appear on September 27, 2019,

                                  17   at 2:00 p.m., before Chief Magistrate Judge Joseph C. Spero, in Courtroom G, 15th Floor, 450

                                  18   Golden Gate Avenue, San Francisco, California, and then and there to show cause why this action

                                  19   should not be dismissed for failure to appear at the case management conference on September 6,

                                  20   2019, and for failure to comply with the Court's Order of August 5, 2019. A further case

                                  21   management conference is also scheduled for September 27, 2019, at 2:00 p.m.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 9, 2019

                                  24                                                ______________________________
                                                                                    JOSEPH C. SPERO
                                  25                                                Chief Magistrate Judge

                                  26
                                  27

                                  28
